On Motion for Rehearing or to Transfer to the Court en Banc
PER CURIAM:
Defendants point out that plaintiffs’ deed from Guy Armstrong, as did their deed to him, recited after the boundary description : “and being the same real estate described in a warranty deed dated September 24, 1895, and recorded in Book 30 at page 86 of the land records of Cape Gir-ardeau County”; this reference being to the deed by which Guy Armstrong’s father obtained title before he straightened the creek. Defendants argue (citing 26 C.J.S. Deeds § 83, p. 820) that this is an expression in the deed which positively forbids construing the description of “the middle of the main channel” of Indian Creek as meaning the main channel as it openly appeared at the time the deeds of 1933 and 1938 were made; and that it requires the construction to be that the main channel, *52as it was located at the time of the 1895 deed, was meant. Our view is that such an indefinite general reference to the 1895 deed does not have that effect and the motion for rehearing or in the alternative to transfer to the Court en Banc is overruled.